604 P.2d 1286 (1980)
44 Or.App. 79
STATE of Oregon, Respondent,
v.
Larry Wayne KEY, Appellant.
No. C 78-08-12636; CA 13081.
Court of Appeals of Oregon.
Argued and Submitted October 17, 1979.
Decided January 21, 1980.
Marilyn C. McManus, Deputy Public Defender, Salem, argued the cause for appellant. With her on the brief was Gary D. Babcock, Public Defender, Salem.
Virginia L. Linder, Certified Law Student, Salem, argued the cause for respondent. With her on the brief were James A. Redden, Atty. Gen., and Walter L. Barrie, Sol. Gen., Salem.
Before TANZER, P.J., and THORNTON and CAMPBELL, JJ.
PER CURIAM.
Reversed and remanded for new trial. State v. Ponce, 43 Or. App. 665, 603 P.2d 1243 (1979).